Case 3:19-cv-01638-S-BN Document 26 Filed 08/11/21 Pagelof2 PagelD 990

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
IAN SORRELL KURIGER, §
TDCJ No. 2182944 §
v. CIVIL ACTION NO, 3:19-CV-1638-S-BN
DIRECTOR, TDCJ-CID

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE
. AND DENYING CERTIFICATE OF APPEALABILITY

The United States Magistrate Judge made findings, conclusions, and a
recommendation in this case [ECF No. 24]. Petitioner filed objections [ECF No. 25]. The
District Court reviewed the findings, conclusions, and recommendation de novo. Finding
no error, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the
United States Magistrate Judge.

Further, considering the record in this case and pursuant to Federal Rule of
Appellate Procedure 22(b), Rule lia) of the Rules Governing §§ 2254 and 2255
proceedings, and 28 U.S.C. § 2253(c), the Court DENIES a certificate of appealability.
The Court adopts and incorporates by reference the magistrate judge’s findings,
conclusions, and recommendation filed in this case in support of its finding that the
Petitioner has failed to show (1) that reasonable jurists would find this Court’s “assessment
of the constitutional claims debatable or wrong,” or (2) that reasonable jurists would find

“it debatable whether the petition states a valid claim of the denial of a constitutional right”

 

 
Case 3:19-cv-01638-S-BN Document 26 Filed 08/11/21 Page2of2 PagelD 991

and “debatable whether [this Court] was correct in its procedural ruling.” Slack vy.
McDaniel, 529 U.S. 473, 484 (2000).!

But, if Petitioner does file a notice of appeal, he must either pay the appellate filing
fee of $505.00 or move for leave to proceed in forma pauperis on appeal.

SO ORDERED.

DATED August 11, 2021

 

UNITED STATES DISTRICT JUDGE

 

' Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December
1, 2009, reads as follows:

(a) Certificate of Appealability. The district court must issue or deny a certificate of
appealability when it enters a final order adverse to the applicant. Before entering the final order,
the court may direct the parties to submit arguments on whether a certificate should issue. If the
court issues a certificate, the court must state the specific issue or issues that satisfy the showing
required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the
denial but may seek a certificate from the court of appeals under Federal Rule of Appellate
Procedure 22. A motion to reconsider a denial does not extend the time to appeal.

(b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal
an order entered under these rules. A timely notice of appeal must be filed even if the district court
issues a certificate of appealability.

 
